Citation Nr: 1102408	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from March 1943 to 
January 1946 and from September 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

By an October 2009 decision, the Board denied entitlement to 
service connection for a low back disability.  The Veteran's 
representative thereafter filed a motion for reconsideration.  In 
July 2010, the Board denied the motion.  The Veteran then filed 
an appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2010, the Veteran's representative 
and VA General Counsel filed a joint motion to vacate and remand 
the Board's October 2009 decision.  In an October 2010 order, the 
Court granted the joint motion and remanded the low back claim to 
the Board for compliance with the joint motion.

The Veteran previously appeared at a hearing in November 2008 
before a Board member who is no longer employed by the Board.  VA 
regulations require that the Board member who conducts a hearing 
shall participate in making the final determination of the claim.  
38 C.F.R. § 20.707 (2010).  The Veteran was apprised of this in 
correspondence, dated in October 2010, and offered thirty days in 
which to request another hearing before a new Board member who 
would then decide this case.

In November 2010, the Veteran's representative responded that the 
Veteran accepted the offer for another Board hearing and 
requested a videoconference hearing.  In accordance with his 
request, the Veteran must be provided an opportunity to present 
testimony during a videoconference hearing with a member of the 
Board.  See 38 C.F.R. § 20.700(e) (2010).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a member of the Board.  
Notify the Veteran of the date and time of 
the hearing.  Allow the Veteran and his 
representative an opportunity to prepare 
for the hearing.  (The claims file should 
be returned to the Board in advance of the 
hearing.)

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

